J-A10037-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                      v.

KIMBERLY LYNN ARMAGOST

                            Appellant                No. 576 WDA 2015


             Appeal from the Judgment of Sentence April 1, 2015
              In the Court of Common Pleas of Venango County
             Criminal Division at No(s): CP-61-SA-0000031-2014


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PANELLA, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                    FILED MARCH 29, 2016

     Appellant, Kimberly Lynn Armagost, appeals pro se from the judgment

of sentence entered in the Venango County Court of Common Pleas,

following her summary convictions for driving without a license and driving

while operating privilege is suspended or revoked (see 75 Pa.C.S.A. §§

1501(a); 1543(a)).         On June 4, 2014, Trooper Jason Morrison observed

Appellant driving at an excessive speed without wearing a seatbelt, and

stopped her vehicle after determining the vehicle’s registration had been

suspended.    Appellant falsely represented that she was Charity Pascorell,

Appellant’s sister.        Trooper Morrison issued citations containing Ms.

Pascorell’s name as the offender. Several weeks later, Ms. Pascorell called

police inquiring about the citations, and police subsequently issued six

summary citations to Appellant, after learning Appellant was the actual
J-A10037-16


offender. A magistrate convicted Appellant of all offenses on September 8,

2014, and sentenced Appellant to               an aggregate term of 30 days’

imprisonment, plus fines and costs. On October 8, 2014, Appellant timely

filed a summary appeal for a trial de novo. The court held a trial de novo on

March 31, 2015 and April 1, 2015.              At the conclusion of trial, the court

convicted Appellant of driving without a license and driving while operating

privilege is suspended or revoked. The court sentenced Appellant that day

to concurrent terms of 45 days’ imprisonment for each conviction, plus fines

and costs. Appellant timely filed a notice of appeal on April 7, 2015.1 The

court ordered her to file a Pa.R.A.P. 1925(b) statement and granted her two

extensions, until June 9, 2015, to file a concise statement.           On June 12,

2015, Appellant requested another extension, which the court denied.             To

date, Appellant has not filed a concise statement.

       Preliminarily, “to preserve their claims for appellate review, appellants

must comply whenever the trial court orders them to file a Statement of

[Errors] Complained of on Appeal pursuant to [Rule] 1925.             [As a general

rule, a]ny issues not raised in a [Rule] 1925(b) statement will be deemed

____________________________________________


1
   Appellant retained private counsel to represent her in the trial court. After
filing a notice of appeal on Appellant’s behalf, counsel asked to withdraw;
and the trial court granted counsel’s request. By per curiam order issued on
June 15, 2015, this Court advised Appellant that, based on the trial court’s
order granting private counsel’s request to withdraw, Appellant would be
proceeding pro se on appeal and free to employ another attorney to
represent her. Appellant did not retain new private counsel for the appeal.



                                           -2-
J-A10037-16


waived.”    Commonwealth v. Castillo, 585 Pa. 395, 403, 888 A.2d 775,

780 (2005) (quoting Commonwealth v. Lord, 553 Pa. 415, 420, 719 A.2d
306, 309 (1998)). Instantly, on April 17, 2015, the court ordered Appellant

to file a Rule 1925(b) statement.             The court granted Appellant two

extensions of time to file her concise statement, but she failed to comply

with the court’s most recent order granting her an extension of time until

June 9, 2015.       After that deadline expired, Appellant requested another

extension, which the court denied. To date, Appellant has not filed a Rule

1925(b) statement.       Consequently, we deem Appellant’s issue(s) waived.

See Castillo, supra; Lord, supra. Further:

           [A]ppellate briefs and reproduced records must materially
           conform to the requirements of the Pennsylvania Rules of
           Appellate Procedure. … Although this Court is willing to
           liberally construe materials filed by a pro se litigant, pro se
           status confers no special benefit upon the appellant. To
           the contrary, any person choosing to represent [herself] in
           a legal proceeding must, to a reasonable extent, assume
           that [her] lack of expertise and legal training will be [her]
           undoing.

Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa.Super. 2005)

(internal citations omitted).     See also Pa.R.A.P. 2114-2119 (addressing

specific requirements of each subsection of appellate brief).                Here,

Appellant’s “brief” is a letter to this Court that is woefully inadequate.

Appellant does not attempt to comply with any of the Rules of Appellate

Procedure and fails to cite any legal authority.        See Commonwealth v.

Maris, 629 A.2d 1014 (Pa.Super. 1993) (stating noncompliance with Rule


                                        -3-
J-A10037-16


2116 is particularly grievous because statement of questions involved

defines specific issues for review); Pa.R.A.P. 2119(a) (stating argument shall

be divided into as many sections as there are questions presented, followed

by discussion with citation to relevant legal authority).   Instead, Appellant

merely attacks the court’s credibility determinations at trial.   Given these

deficiencies, Appellant has waived her issue(s) on this ground also.

Accordingly, we affirm. See In Interest of K.L.S., 594 Pa. 194, 934 A.2d
1244 (2007) (stating trial court’s order or judgment is more properly

“affirmed,” when appellant has failed to preserve issues for appeal).

      Judgment of sentence affirmed. Case is stricken from argument list.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2016




                                    -4-